 Case 15-13266          Doc 165     Filed 11/16/20 Entered 11/16/20 10:08:24            Desc Main
                                     Document     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS


 In re                                                     Chapter 13
 Paula Karahalis                                           Case No. 15-13266
 Debtor


                        DEBTOR’S MOTION TO EMPLOY ATTORNEY

        Now comes Paula Karahalis, debtor in the above-referenced Chapter 13 proceeding, who,

pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014, and MLBR 2014-1, hereby respectfully

moves the Court for entry of an order authorizing the employment of The Law Office of Scott

Masse with regard to representation in a personal injury action that has been filed in Essex

Superior Court and remains pending. In support, Ms. Karahalis states the following:

        1.        Debtor filed a petition for relief under Chapter 13 of the U.S. Bankruptcy Code on

August 19, 2015.

        2.        Debtor’s Schedule B identified a potential claim arising from a car accident in

2014. (ECF No. 32). Debtor previously retained The Law Office of Scott Masse to represent her

in this matter.

        3.        Debtor, though counsel, filed a lawsuit upon this cause of action in the Essex

Superior Court in 2017, which is still pending. However, Debtor inadvertently failed to obtain

authorization for the employment of her attorney for this purpose. Accordingly, Debtor

respectfully requests that this employment now be approved, to be effective as of the first date

services were rendered.

        4.        Attorney Masse has agreed to represent Ms. Karahalis in this matter in exchange

for a contingency fee of 33.33% of all monies recovered, plus out of pocket expenses incurred by

the firm.
 Case 15-13266       Doc 165      Filed 11/16/20 Entered 11/16/20 10:08:24            Desc Main
                                   Document     Page 2 of 4



       5.      Attorney Masse has been licensed to practice law since 1988 and is well-

experienced in the field of personal injury claims such as those Ms. Karahalis alleges. Attached

hereto is an Affidavit from Attorney Masse, as required by MLBR 2014-1.

       6.      Ms. Karahalis respectfully requests that this Honorable Court approve her

attorney’s employment for this matter, to be effective as of the first date services were rendered.



WHEREFORE, Ms. Karahalis respectfully requests that this Honorable Court approve her

attorney’s employment for this matter, to be effective as of the first date services were rendered.



                                              /s/ Christopher M. Brine
                                              Christopher M. Brine (BBO 679289)
                                              Brine Consumer Law
                                              100 Grove Street, Suite 116
                                              Worcester, MA 01605
                                              T (508) 556-1899 / F (508) 556-9951
                                              cmb@brineconsumerlaw.com


                                      Certificate of Service

I hereby certify that on November 16, 2020 copy of the foregoing document was electronically
served upon all registered CM/ECF participants in accordance with MLBR, Appendix 8, Rule 9.

                                              /s/ Christopher M. Brine
                                              Christopher M. Brine (BBO 679289)
Case 15-13266        Doc 165       Filed 11/16/20 Entered 11/16/20 10:08:24             Desc Main
                                    Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS


                                                             Chapter 13
 Paula Karahalis                                             Case No. 15-13266
 Debtor



                            AFFIDAVIT OF SCOTT MASSE, ESQ.

       I, Scott Masse, hercby subrnit the following affidavit pursuant to Fed. R. Bankr. P.

2014(a) and MLBR 2014-1. I state the following:

          1.   I am a licensed attorney with the Commonwealth of Massachusetts.

       2.      This affidavit is submitted as part of an application to approve my law firm as Ms.

Karahalis' attorney with respect to her pre-petition claim for personal injury resulting from an

automobile accident. I am familiar with this field of law and am familiar with the circumstances

surrounding Ms. Karahalis' claim(s).

       3.      Neither I nor any member of my firm holds or represents any interest adverse to

the estate of the above-named debtor.

       4.      My and my firm's connections u,ith the debtor, any creditor, or other party in

interest, their respective attorneys and accountants are as follows: (1r{one). I am, and each

member of my firm is, a "disinterested person" as that term is defined in 1l U.S.C. $ 101(14).

       5.      I have not agreed to share with any person (except members of my firm) the

compensation to be paid for the services rendered in this case, except as follows: Q.Jone).

       6.      I have received   a retainer   in this case in the amount of $0.00, which sum, upon

information and belief, was generated by the debtor from: Q.JiA).

       7.      I shall amend this statement immediately upon leaming that: (a) any of the within

representations are incorrect or (b) there is any change of circumstance relating thereto.
Case 15-13266    Doc 165    Filed 11/16/20 Entered 11/16/20 10:08:24   Desc Main
                             Document     Page 4 of 4



     8.     I have reviewed the provisions of MLBR 2016-1.



I DECLARE UNDER THE PENALTY OF PER.ITJRY 'IHAT THts FOREGOING IS TRIJE

AND CORECT.




Dated: lo   -ff lpl)
